DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 17, 2022 has been entered.  Claims 21, 22, 25-31, 33, 34, 38, and 39 are pending in the application.  Applicant’s amendments have overcome the rejection under 35 U.S.C. 101 applied to independent claims 21, 25, and 38.

Allowable Subject Matter
Claims 21, 22, 25-31, 33, 34, 38, and 39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes:
Malchano et al. (2018/0133431 A1) (hereinafter – Malchano)
Kornberg et al. (U.S. 2021/0259601 A1) (hereinafter – Kornberg).
Neither Malchano nor Kornberg teach identifying the existence of ocular event-related potentials (o-ERPs) when the user’s eyes are closed but not when the user’s eyes are open.  Malchano describes the use of controlling the system using user input (Paragraph 0557).  Kornberg teaches a human-machine interface which produces control of menu items via eye movement (Paragraph 0027).  Although Kornberg identifies eye motions such as directional eye movements, a sequence of blinks of the eyelids (Paragraph 0004), Kornberg is silent regarding identifying o-ERPs specifically while the eye is closed.  Typically, human-machine interface arts which utilize eye tracking require camera images of an open eye or detecting ocular electrical potentials to use blinking as a detected input.  Thus, Applicant’s invention is directed to a novel human-machine interface system which can be controlled specifically while the user’s eyes are closed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         
/DEVIN B HENSON/               Primary Examiner, Art Unit 3791